Order entered May 17, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00215-CR

                          ZSERON DONTE DUKES, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 195th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-47055-N

                                        ORDER
      Before the Court is appellant’s May 15, 2019 first motion for extension of time to file

appellant’s brief. We GRANT the motion to the extent we ORDER appellant’s brief filed on or

before THIRTY DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE